In an action to recover damages for personal injuries, the order appealed from conditionally grants plaintiff’s motion to vacate a default and restore a cause to the calendar. Order, insofar as appealed from, modified by striking out the ordering paragraph and by providing in lieu thereof that the action be restored to its place on the calendar as of the time of dismissal. As so modified, order affirmed, without costs. Under the circumstances, the ease should be unconditionally restored to its place on the calendar at the time of dismissal. Nolan, P. J., Adel, MacCrate, Beldock and Murphy, JJ., concur.